CAMPBELL, Judge.
The defendant contends that the beer and wine found in his basement was not his but his nephew’s, and that it was, therefore, not in his “possession” as contemplated by the probation condition. The defendant alternatively contends that if *517the alcoholic beverages were in his “possession,” he had a- lawful excuse for it being there. . ‘
“Probation or suspension of sentence comes as an act of grace to one convicted of ... a crime. . . .
All that is required in a hearing of this character is that the evidence be such as to reasonably satisfy the judge in the exercise of his sound discretion that the defendant has violated a valid condition upon which the sentence was suspended.” State v. Duncan, 270 N.C. 241, 245, 154 S.E. 2d 53, 57 (1967).
' There was evidence in the record that alcoholic beverages had been found in the defendant’s residence on more thah just the occasion of the nephew’s alleged party. On another: occasion, alcoholic beverages were found whereupon the defendant was served with notice to appear in court. He failed to appear. Furthermore, he did not attempt in the present proceedings to answer the prior charge.
. The evidence that alcoholic beverages were found on the defendant’s premises on two occasions, one of which was uncontested, was sufficient to support a finding that the defendant had wilfully violated a condition of his suspended séntence and that such violation was without lawful excuse. The revocation of the defendant’s suspended sentence was without error.
No error.
Judges Britt and Vaughn concur.